           Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 1 of 8 PageID #: 5




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20204499
Notice of Service of Process                                                                            Date Processed: 08/07/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley Street
                           Boston, MA 02116

Entity:                                       Liberty Mutual Insurance Company
                                              Entity ID Number 1765547
Entity Served:                                Liberty Mutual Insurance Company
Title of Action:                              Leaza Greenroad-Ford vs. Liberty Mutual Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Orange County District Court, TX
Case/Reference No:                            A190277-C
Jurisdiction Served:                          Texas
Date Served on CSC:                           08/07/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           David Dies
                                              409-883-0892

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                     Exhibit
                                                    EXHIBIT
                                                    _________
                                                        A
Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 2 of 8 PageID #: 6
Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 3 of 8 PageID #: 7
Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 4 of 8 PageID #: 8
Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 5 of 8 PageID #: 9
Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 6 of 8 PageID #: 10
Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 7 of 8 PageID #: 11
Case 1:19-cv-00396-MAC Document 1-1 Filed 09/04/19 Page 8 of 8 PageID #: 12
